Citation Nr: 1445979	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  05-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as a stomach condition).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This matter initially came before the Board of Veterans Appeals (Board) on appeal of a rating decision by the RO.

In September 2007, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In October 2007, July 2009 and September 2013, the matter was remanded for additional development.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

 This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. 

Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran is not shown to have a gastrointestinal disorder, to include gastritis/gastric ulcer, peptic ulcer disease, or gastroesophageal reflux disease (GERD) that had its clinical onset during servicer or for many years thereafter; nor is any shown to be due to an event or incident of his period of active service.


CONCLUSION OF LAW

The Veteran does not have a gastrointestinal disability due to disease or injury that was incurred in or aggravated by active service; nor may an gastric ulcer be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2003 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a March 2006 letter.

The Veteran's claim was readjudicated in subsequent supplemental statements of the case, thereby curing any timing defect of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. 

In this case, VA obtained the Veteran's service treatment records and all identified, available post-service VA outpatient treatment records.

In compliance with the Board's June 2013 remand, the Veteran was provided with a VA examination in July 2014 to determine the etiology of the claimed gastrointestinal disorder. The VA examiner provided an opinion following the examination with regard to the etiology of this claimed disability, along with fully-stated rationale for all opinions expressed.

For these reasons, the RO is found to have substantially complied with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Veteran also presented testimony at a hearing in September 2007.  During the hearing, the Veterans Law Judge clarified the issue and explained the factual issues that would assist in evaluation of the case. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.


II. Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   With respect to the current appeal, that list includes peptic (gastric or duodenal) ulcers.  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including ulcers, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

 In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 


III.  Analysis

The Veteran contends that his gastrointestinal condition had its onset during service, in that his current stomach problems are due to an in-service bout of food poisoning.

During the Veteran's hearing and in various written statements, he testified that he did not have any problems with his stomach prior to service, but had suffered from chronic stomach problems after an episode of food poisoning in approximately 1966.  

The Veteran's service treatment records reflect that he was seen for complaints of vomiting and abdominal cramps in November 1966.  An examination of the abdomen was negative at that time.  In September 1967, the Veteran presented with complaints of pain on the right side.  He denied having nausea.  There was slight right upper quadrant tenderness of the abdomen, but no organomegaly.  There were no gastrointestinal complaints noted at discharge, and the June 1969 separation examination noted that his abdomen was normal.

Following the Veteran's discharge from service, VA treatment reports reflect that he presented in July 2000 with vague complaints of abdominal pain.  A history of peptic ulcer disease was indicated.

The Veteran presented again in April 2003 with similar complaints.  He reported that, since he was last seen in 2000, he had stopped using alcohol and did not take any drugs; however, a spot urine test drug screen was positive for cocaine.

A June 2003 report noted that the Veteran reported having periumbilical pain for one year.   It was noted that he had not been treated for helicobacter pylori that was documented over 2 years earlier.  He denied having melena, weight loss and diarrhea, but endorsed having constipation for the past 1 to 2 years.  A past medical history of GERD was indicated.  He was assessed with a history of helicobacter pylori.

In August 2003, the Veteran was assessed with peptic ulcer disease and polysubstance abuse.  The Veteran underwent endoscopy, which revealed an antral ulcer and healed duodenal ulcer.  A gastric biopsy revealed gastritis and ulceration.  

A November 2004 report noted a diagnosis of peptic ulcer disease and helicobacter pylori.  It was recommended that the Veteran receive education on stopping alcohol use, as it might cause stomach pain.  

On VA examination in March 2008, the Veteran reported having a history of peptic ulcer disease.  He also noted that he used to drink up to 6 beers per week, but denied any current use.  A review of symptoms was positive for a past history of GERD.  After examination, the examiner diagnosed peptic ulcer disease.

In a written statement dated in May 2013, a VA physician indicated that he reviewed the claims file.  He noted that the Veteran had one episode of gastroenteritis in service and that there was no indication of a continued gastrointestinal problem following service.  He further opined that the Veteran's gastric ulcer demonstrated in September 2003 was in no way related to one episode of gastroenteritis in service. 

On VA examination in July 2014, the Veteran reported getting food poisoning from eating shrimp while stationed at Fort Leonard Wood after being sent there for court martial after a period of absence without leave.  He admitted to drinking alcohol in service, but noted that, after the food poisoning incident, he could only tolerate 1 to 2 beers at a time.  He noted that he also occasionally used cocaine in the past.  He denied having any alcohol intake or drug use in recent years because of his stomach trouble.

The Veteran indicated that there were no available records from his post-service period, as his private family doctor had retired and all his records were burned up a housefire. The Veteran stated that he was on Maalox and other stomach pills from this doctor for many years for his chronic stomach problems after service. He reported vomiting up blood in the 1970's and having had blood in his stools in the 1970's, 80's and 90's. He states that part of this was due to hemorrhoids and that he "couldn't drink any beers" during the time he was being treated for vomiting blood. He stated that he used a lot of Pepto-Bismol and Maalox during those
years. He admitted that he used to eat a lot of spicy foods and hot sauce.

The examiner diagnosed reflux disease (GERD), as well as gastric ulcer and helicobacter pylori.  

After physical examination and review of the claims file, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner noted that there were no private medical records are available for the 30 year time span between Veteran's discharge from service and his enrollment for VA healthcare. 

Furthermore, the service treatment records showed one entry for abdominal cramping in November 1966, but the subsequent entries make no mention of any further abdominal problems until the September 1967 entry for right side pain. The subsequent entries were noted not to indicate any formal diagnosis or evidence of any chronic gastrointestinal condition; nor could the examiner locate any documentation confirming the Veteran's verbal history of being hospitalized at Fort Leonard Wood for food poisoning.  She did note, however, that his verbal history on examination and his VA treatment records did indicate chronic alcohol abuse, which was a major risk factor for developing peptic ulcer disease and gastritis, as well as gastroesophageal reflux. She thus found it more likely that his chronic alcohol use is the cause of his current gastrointestinal conditions.

The evidence establishes post-service diagnoses of gastritis, gastric ulcer, peptic ulcer disease and GERD. However, given the evidence as outlined, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a gastrointestinal disorder.

As regards the post-service diagnosis, the record does not document peptic ulcer disease until 2000, over 30 years after the Veteran's discharge from service, and well after the 1-year presumptive period. 

As indicated, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against the claim of service connection. See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992). Here, on this record, there is more than mere silence.

None of the probative evidence supports a finding of a relationship between any event or incident of the Veteran's service and his current gastrointestinal disorders. 

The only probative, pertinent medical opinion of record is that of the July 2014 VA examiner who had a thorough review of all pertinent evidence and found there was no relationship between any current gastrointestinal disorder and any circumstance of his service, to include the noted complaints of abdominal cramps and pain. Rather, she found that the Veteran's current gastrointestinal disorder was more likely than not related to his prior history of alcohol use.

Thus, the only probative medical opinion weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supported the Veteran's claim.

In this regard, the Board has considered the Veteran's assertions of having symptoms of a gastrointestinal disorder first manifest in service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. In this case, the Board finds the other evidence of record more probative.  Moreover, the reviewing VA examiner considered the lay evidence in arriving at her opinion.   

Significantly, the separation examination report was normal with regard to the claimed gastrointestinal disorder, and outside of one episode of abdominal cramping and one episode of flank pain, there is no documentation of stomach complaints in service or for many years thereafter. 

In fact, at separation, the Veteran denied having a pertinent history. The VA treatment reports do not serve to document a diagnosis earlier than in the 2000s or a history of continuous stomach-related symptoms beginning in service or manifestations related to service. 

To the extent that the Veteran attempts to report continuity, such lay evidence is inconsistent with the actual service treatment records, the normal findings at separation, and his own denial of pertinent complaints or finding at separation. He is not credible for the purpose of establishing the presence of a chronic disease in service or a continuity of symptomatology referable to a gastrointestinal disorder-namely, gastric or duodenal ulcers-since service. 

The Board finds the Veteran's own statements made contemporaneous with service to be more credible than the lay evidence advanced in support of a claim filed many years after service. 

Therefore, on this record, service connection for a gastrointestinal disorder must be denied on a direct and presumptive basis

Finally, the Board has also considered the Veteran's statements to the effect that he has a current gastrointestinal disorder that is related to an in-service episode of food poisoning.

As a lay person, the Veteran is competent to report that he personally observed, including symptoms. See Layno, 6 Vet. App. at 470. 

However, the question of diagnosis or etiology goes beyond a simple and immediately observable cause-and-effect relationship. As such, he is not competent to render a diagnosis or opinion as to the etiology as to his claimed gastrointestinal disorder. See Jandreau, 492 F.3d at 1372. 

"The beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve." Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring). 

In any event, the probative value of the Veteran's general assertions to this extent is outweighed by that of the specific, well-reasoned opinion of the examiner who provided the July 2014 VA examination.

In summary, the Board finds that the preponderance of the evidence is against a finding that the currently demonstrated gastrointestinal disability, diagnosed as gastritis, peptic ulcer disease and GERD, is not due to a documented event or incident of his period of service. 

Accordingly, on this record, the claim of service connection for a gastrointestinal disorder must be denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


